Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-2 and 4-7 has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“selecting a BT.709 YCbCr color space technique, or a BT 2100 YCbCr color space technique, based on a progressive scan technique determined to be used for rendering the modified content, where the BT.709 YCbCr color space technique is selected based on a low-dynamic-range being used for a High Definition (HD) or a Ultra High Definition (UHD) display resolution, or the BT.2100 YCbCr color space technique is selected based on a high-dynamic-range being used for a HD or a UHD display resolution”
The closest piece of prior art Pedzisz (Beyond BT.709, SMPTE 2013 Annual Technical Conference) describes BT.709 was successfully used to define the primary chromaticities of display devices and transformation to the Y'Cb’Cr’ color space that is used for the compression of HD video; however, Pedzisz fails to teach “selecting a BT.709 YCbCr color space technique, or a BT 2100 YCbCr color space technique, based on a progressive scan technique determined to be used for rendering the modified content, where the BT.709 YCbCr color space technique is selected based on a low-dynamic-range being used for a High Definition (HD) or a Ultra High Definition (UHD) display resolution, or the BT.2100 YCbCr color space technique is selected based on a high-dynamic-range being used for a HD or a UHD display resolution”.
Another piece of prior art Jung et al. (US 2007/0285379) describes compensating light loss and light gain occurring between neighboring partial areas thereby improving a contrast ratio, and reducing image artifacts; however, Jung et al. fails to teach “selecting a BT.709 YCbCr color space technique, or a BT 2100 YCbCr color space technique, based on a progressive scan technique determined to be used for rendering the modified content, where the BT.709 YCbCr color space technique is selected based on a low-dynamic-range being used for a High Definition (HD) or a Ultra High Definition (UHD) display resolution, or the BT.2100 YCbCr color space technique is selected based on a high-dynamic-range being used for a HD or a UHD display resolution”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KYLE ZHAI/Primary Examiner, Art Unit 2612